                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA


TIMOTHY TYLER, et al.,                      :

                       Plaintiffs           :
                                                CIVIL ACTION NO. 3:16-0456
                 v.                         :
                                                   (JUDGE MANNION)
CHESAPEAKE APPLACHIA, LLC, :
CHESAPEAKE ENERGY CORP.
and CHESAPEAKE ENERGY      :
MARKETING, LLC.,
                           :
             Defendants
                           :

                                       ORDER

            Presently before the court is a Notice of Suggestion of Bankruptcy filed

by the defendants. Accordingly, this case shall be STAYED and

ADMINISTRATIVELY CLOSED.


            Defense counsel shall file a status report every One Hundred Eighty

(180) days regarding the status of the bankruptcy proceedings. Should

circumstances change prior to this time, the defendants shall inform the court

immediately.

                                                 s/ Malachy E. Mannion____
                                                 MALACHY E. MANNION
                                                 United States District Judge


DATED: August 12, 2020
16-456-08




                                            1
